NO.    80-10

            I N THE SUPREME COURT O THE STATE OF M N A A
                                   F              OTN

                                                   1980




L W E C C.
 A RN E          STIMATZ,

                                            P l a i n t i f f and A p p e l l a n t ,
                 -vs-

THE STATE O MONTANA, DEPARTMENT O REVENUE,
           F                     F
et al.,
                                            Defendants and Respondents.




Appeal from:       The D i s t r i c t C o u r t o f t h e Second J u d i c i a l D i s t r i c t ,
                   I n and f o r t h e County o f S i l v e r BOW, t h e H o n o r a b l e
                   James F r e e b o u r n , J u d g e p r e s i d i n g .

C o u n s e l o f Record:

            For Appellant:

                  M a u r i c e A.   M a f f e i , B u t t e , Montana

            For Respondent:

                  P o o r e , R o t h , Robischon a n d R o b i n s o n , B u t t e ,
                  Montana




                                            Submitted on B r i e f s :            J u n e 5 , 1980

                                                             oecided      :
                                                                               AUG 13 1980



Filed:
Mr.    ~ustice
             Gene B. Daly d e l i v e r e d t h e Opinion of t h e C o u r t .

        P l a i n t i f f a p p e a l s from a judgment i n f a v o r of d e f e n d a n t s

g r a n t e d by t h e D i s t r i c t C o u r t of t h e Second J u d i c i a l D i s t r i c t ,
i n and f o r t h e County of S i l v e r Bow.

        I n F e b r u a r y 1940, Helen C . Hodapp, one of t h e respon-

d e n t s , r e c e i v e d l e g a l t i t l e t o a one-half      i n t e r e s t i n Lots

5, 6 , 7, 8 and 9 i n Block 5 of McQueeney's S u b d i v i s i o n t o

t h e C i t y of B u t t e , Montana, by d i s t r i b u t i o n from t h e e s t a t e

of h e r mother, E s t e l l e Conroy.               The o t h e r one-half       interest

was d i s t r i b u t e d t o John H.      Conroy.        L o i s P. Conroy and Nancy

C.    Boll each i n h e r i t e d an undivided one-fourth i n t e r e s t i n

t h e l o t s from John H.         Conroy when he d i e d i n 1958.

        I n 1965 and 1970, Lawrence G. S t i m a t z , a p p e l l a n t ,

obtained t a x assignment c e r t i f i c a t e s p e r t a i n i n g t o t h e l o t s

from S i l v e r Bow County and t h e r e a f t e r p a i d a l l r e a l p r o p e r t y

t a x e s l e v i e d on t h e l o t s u n t i l 1978.

        On A p r i l 20, 1978, a p p e l l a n t f i l e d a n a c t i o n i n t h e

D i s t r i c t C o u r t of t h e Second J u d i c i a l D i s t r i c t f o r t h e

p u r p o s e of q u i e t i n g t i t l e t o t h e l o t s , b a s i n g h i s a c t i o n on

adverse possession.

        I n a d d i t i o n t o asking t h a t t h e t i t l e t o t h e property be

q u i e t e d t o him, a p p e l l a n t asked t h a t i n t h e e v e n t o f any

redemption o f t h e p r o p e r t y a p p e l l a n t b e a l l o w e d h i s c o s t s ,

i n c l u d i n g b u t n o t l i m i t e d t o t h e payment of t a x e s , p e n a l t i e s

and i n t e r e s t , t i t l e s e a r c h , management f e e s , r e a s o n a b l e

a t t o r n e y f e e s and c o s t s of s u i t .
        The c o u r t e n t e r e d a judgment q u i e t i n g t i t l e i n t h e

names of Helen C. Hodapp, L o i s P . Conroy and Nancy C. ~011,

f i n d i n g t h a t a p p e l l a n t had n o t p r o t e c t e d t h e l o t s by a

s u b s t a n t i a l e n c l o s u r e o r c u l t i v a t e d o r improved t h e same a s
r e q u i r e d by s e c t i o n 70-19-410,      MCA,     t o uphold a c l a i m of

adverse possession.
        A p p e l l a n t p r e s e n t s two i s s u e s f o r r e v i e w on a p p e a l :

         1.    Did t h e D i s t r i c t C o u r t e r r i n g r a n t i n g judgment i n

favor of respondents?

         2.    I f t h i s Court f i n d s t h a t t h e D i s t r i c t Court d i d n o t

e r r i n g r a n t i n g t h e judgment, d i d t h e c o u r t err i n n o t

awarding a p p e l l a n t h i s c o s t s expended i n c l u d i n g r e a s o n a b l e

attorney fees?

        S e c t i o n 70-19-410,        MCA,    provides a s follows:

        " F o r t h e p u r p o s e of c o n s t i t u t i n g a n a d v e r s e
        p o s s e s s i o n by a p e r s o n c l a i m i n g t i t l e n o t
        founded upon a w r i t t e n i n s t r u m e n t , judgment
        o r d e c r e e , l a n d i s deemed t o have been pos-
        s e s s e d and o c c u p i e d i n t h e f o l l o w i n g c a s e s
        only:

        " (1) Where i t h a s been p r o t e c t e d by a s u b s t a n -
        t i a l enclosure;

        " ( 2 ) Where i t h a s been u n u s u a l l y c u l t i v a t e d
        o r improved."

        A s a p p e l l a n t d o e s n o t c l a i m t i t l e based upon any w r i t t e n

i n s t r u m e n t o r d e c r e e , h e must comply w i t h t h e p r o v i s i o n s of

s e c t i o n 70-19-410,       MCA,     t o b e c o n s i d e r e d a s having any

p o s s e s s i o n o f t h e p r o p e r t y s u f f i c i e n t t o r i p e n i n t o t i t l e by

adverse possession.               Johnson v . S i l v e r Bow County ( 1 9 6 8 ) ,

1 5 1 Mont.     283, 443 P.2d 6 ; M a r t i n v . Randono ( 1 9 7 8 ) , 175

Mont.     321, 5 7 3 P. 2d 1156.

        Appellant admits he d i d n o t "enclose" o r " c u l t i v a t e "

b u t c l a i m s t o have s a t i s f i e d t h e a p p l i c a b l e s t a t u t o r y re-

q u i r e m e n t f o r a d v e r s e p o s s e s s i o n by "improving" t h e l a n d i n

question.         A p p e l l a n t b a s i s t h i s c l a i m on e v i d e n c e t h a t t h e

n a t u r e and c h a r a c t e r of t h e a r e a i n q u e s t i o n i s i d e n t i c a l ,

and t h a t a d j o i n i n g p r o p e r t y owners t r e a t t h e i r l a n d i n t h e

same way a s he.

        I n e f f e c t a p p e l l a n t i s arguing t h a t t h e Court should

e q u a t e maintenance o f t h e p r o p e r t y f o r i t s o r d i n a r y u s e w i t h

t h e r e q u i r e m e n t of "improve," t h a t s o l o n g a s any c l a i m a n t
m a i n t a i n s t h e l a n d i n t h e same c o n d i t i o n a s t h e s u r r o u n d i n g

p r o p e r t y , a c l a i m f o r a d v e r s e p o s s e s s i o n c a n be upheld.
         I n s u p p o r t of h i s argument, a p p e l l a n t r e l i e s on two

cases.       Kenny v. B r i d g e s ( 1 9 4 9 ) , 123 Mont.              95, 208 P.2d 475,

and S u l l i v a n v. Nee1 ( 1 9 3 7 ) , 105 Mont.               253, 73 P.2d 206.                In

b o t h c a s e s t h e C o u r t upheld a c l a i m f o r a d v e r s e p o s s e s s i o n

based on a n occupancy which m a i n t a i n e d t h e o r d i n a r y u s e of

t h e land.        I t s h o u l d b e n o t e d , however, t h e s e c a s e s d e a l

w i t h a p l a i n t i f f c l a i m i n g t i t l e founded upon a w r i t t e n

i n s t r u m e n t o r judgment, which i s n o t t h e s i t u a t i o n h e r e .

        When d e a l i n g w i t h s u c h a c l a i m a s p r e s e n t e d i n Kenny

and S u l l i v a n , t h e C o u r t w i l l look t o s e c t i o n 70-19-408,                MCA.

Under t h i s s t a t u t e , t h e l a n d i s deemed t o be p o s s e s s e d f o r

t h e p u r p o s e of c o n s t i t u t i n g a d v e r s e p o s s e s s i o n where t h e

l a n d " a l t h o u g h n o t e n c l o s e d h a s been used        . . .     for the

o r d i n a r y u s e of t h e o c c u p a n t . "    However, i n t h a t a p p e l l a n t

i s n o t c l a i m i n g t i t l e founded on a n i n s t r u m e n t o r judgment,
t h i s s t a t u t e is not applicable.                A claim f o r adverse posses-

s i o n by a p p e l l a n t i s s p e c i f i c a l l y l i m i t e d t o t h o s e i n s t a n c e s

l i s t e d i n s e c t i o n 70-19-410,         MCA.

        Appellant d i d n o t enclose o r c u l t i v a t e t h e property.

The o n l y a c t i v i t y engaged i n by a p p e l l a n t i n r e g a r d t o t h e

l a n d was t h a t h e looked i t o v e r , paced i t o u t , p a i d t h e

t a x e s , sketched it, v i s i t e d it approximately every t h r e e

months, and e n t e r t a i n e d p u r c h a s e i n q u i r i e s .       A s t h e evidence

shows, a p p e l l a n t d i d n o t make any a t t e m p t t o improve t h e
p r o p e r t y b u t was w i l l i n g t o l e t t h e p r o p e r t y r e s t a s i t was

found.       S u f f i c e it t o say t h i s does n o t f u l f i l l t h e require-

ments of t h e s t a t u t e .

        F i n d i n g t h a t a p p e l l a n t d i d n o t e s t a b l i s h a d v e r s e pos-
s e s s i o n , we must c o n s i d e r t h e second i s s u e r a i s e d on t h i s
appeal:       Did t h e c o u r t e r r i n n o t awarding c o s t s t o a p p e l -

lant?

        Had a p p e l l a n t p r e v a i l e d i n h i s a d v e r s e p o s s e s s i o n

c l a i m , i t would have been p r o p e r t o award him h i s c o s t s .

S e c t i o n 25-10-101(5),         MCA.       However, r e s p o n d e n t s r e c e i v e d a

decree i n t h e i r favor.             I n such a c a s e , t h e c o u r t h a s au-

t h o r i t y t o award t h e r e s p o n d e n t s t h e i r c o s t s .      S e c t i o n 25-

10-102, MCA; s e c t i o n 25-10-101(5),                  MCA; Medhus v. D u t t e r

(1979) I    - Mont.                ,   603 P.2d 669, 36 St.Rep.                  2044.        The

f a c t t h a t t h e D i s t r i c t Court i n t h i s i n s t a n c e decreed each

p a r t y t o assume and pay c o s t s expended was n o t an a b u s e of

its discretion.

       Judgment of t h e D i s t r i c t C o u r t i n f a v o r of r e s p o n d e n t s

i s affirmed.




                                                          Justice



W e concur:



     4Chief4u s4i c e~ i h / , 4
        ; J t